Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  01/28/2021  for response of the office action mailed on 11/04/2020 along with interview held on  03/11/2021 (examiner initiated).
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-13 and 15-19 (renumbered 1-16, respectively) along with arguments presented in remarks filed on 01/28/2021 in conjunction with interview held on 03/11/2021 (examiner initiated) have been fully considered and are persuasive. The objections/rejections of these claims  have accordingly been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-7, 9-13 and 15-19 (renumbered 1-16, respectively) are allowed in light of applicant’s arguments along with interview held on  03/11/2021 (examiner initiated) and in light of prior art(s) of record.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth B. Leffler (Reg. # 36,075) on 03/11/2021  ; Examiner contacted applicant's representative attorney Kenneth B. Leffler (Reg. # 36,075) on March 11th, 2021, to make amendments to claim  limitations (the new claimed feature, such as "wherein each sequence in the collection of sequences is a code word of an error correcting block code") as submitted on 01/28/2021 so that amended independent claims are more distinct from cited prior arts and newly found prior art. Attorney Leffler agreed to make amendments to independent claims by canceling dependent claim 8 and rolling up the claimed feature of the dependent claim 8 to independent claims, but, requested for a day to receive a confirmation from the applicant. On 03/12/2021, examiner received a proposed amendment (see interview summary) from Mr. Leffler  in regards to proposed to amendment along with addressing some minor antecedent issues as discussed in the interview.
 
The application has been amended as follows: See  attached claim amendments




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method of waking up one or more of a plurality of wireless communication receivers, wherein each of the plurality of wireless communication receivers is adapted to receive in accordance with a respective standard, the method comprising: selecting a collection of sequences of symbols; 	dividing the collection of sequences into a plurality of groups, wherein all sequences of a group comprise a same first set of symbols; selecting one of the groups; letting the first set of symbols of the selected group indicate one or more standards corresponding to the one or more of the wireless communication receivers to be woken up; constructing a wake-up signal based on a sequence of symbols of the selected group; and”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmitting the wake-up signal for reception by a wake-up radio unit that is associated with one of the plurality of wireless communication receivers, wherein each sequence in the collection of sequences is a code word of an error correcting block code”, in combination with all other limitations of the claim. Claims 1-3, 5-7 and 9  are allowable for depending on independent  1.

Independent claim 10 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A nontransitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause execution of a method when the computer program is run by the data-processing unit, wherein the method is for waking up one or more of a plurality of wireless communication receivers, wherein each of the plurality of wireless communication receivers is adapted to receive in accordance with a respective standard, and wherein the method comprises: selecting a collection of sequences of symbols; dividing the collection of sequences into a plurality of groups, wherein all sequences of a group comprise a same first set of symbols; selecting one of the groups; letting the first set of symbols of the selected group indicate one or more standards corresponding to the one or more of the wireless communication receivers to be woken up; constructing a wake-up signal based on a sequence of symbols of the selected group; and ,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmitting the wake-up signal for reception by a wake-up radio unit that is associated with one of the plurality of wireless communication receivers, wherein each sequence in the collection of sequences is a code word of an error correcting block code. ”, in combination with all other limitations of the claim.  

Independent claim 11 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An arrangement for waking up one or more of a plurality of wireless communication receivers, wherein each of the plurality of wireless communication receivers is adapted to receive in accordance with a respective standard, the arrangement comprising a controller adapted to cause: selection of a collection of sequences of symbols; division of the collection of sequences into a plurality of groups, wherein all sequences of a group comprise a same first set of symbols; selection of one of the groups;  letting the first set of symbols of the selected group indicate one or more standards corresponding to the one or more of the wireless communication receivers to be woken up; construction of a wake-up signal based on a sequence of symbols of the selected group; and ,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmission of the wake-up signal for reception by a wake-up radio unit that is associated with one of the plurality of wireless communication receivers, wherein each sequence in the collection of sequences is a code word of an error correcting block code.”, in combination with all other limitations of the claim. Claims 12-13 and 15-17 are allowable for depending on independent  11.

Independent claim 18 is allowable over the prior art of record for at least the reason that, even though the prior art discloses:  “An arrangement for a wireless communication transmitter for indicating upcoming signaling, the arrangement comprising a controller adapted to cause transmission of a wake-up signal for reception by a wake-up radio unit, wherein the wake-up signal is constructed by: selecting a collection of sequences of symbols; dividing the collection of sequences into a plurality of groups, wherein all sequences of a group comprise a same first set of symbols; 	selecting one of the groups; 	letting the first set of symbols of the selected group indicate one or more standards corresponding to the one or more of the wireless communication receivers to be woken up; constructing  a wake-up signal based on a sequence of symbols of the selected group; and ,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmitting the wake-up signal for reception by the wake-up radio unit, wherein each sequence in the collection of sequences is a code word of an error correcting block code.”, in combination with all other limitations of the claim.  

Independent claim 19 is allowable over the prior art of record for at least the reason that, even though the prior art discloses:  “An arrangement for a wireless communication device having a plurality of wireless communication receivers, the arrangement comprising a controller adapted to cause: reception, by a wake-up radio unit, of a wake-up signal; identification of  a first set of symbols of the received wake-up signal; selection of one or more wireless communication receivers adapted to receive in accordance with one or more corresponding standards indicated by the identified first set of symbols; and waking up of the selected one or more wireless communication receiver, wherein the wake-up signal is constructed by: selecting a collection of sequences of symbols; dividing the collection of sequences into a plurality of groups, wherein all sequences of a group comprise a same first set of symbols;  selecting one of the groups; letting the first set of symbols of the selected group indicate one or more standards corresponding to the one or more of the wireless communication receivers to be woken up; and constructing the wake-up signal based on a sequence of symbols of the selected group,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein each sequence in the collection of sequences is a code word of an error correcting block code.”, in combination with all other limitations of the claim.  


Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 10, 11, 18 and 19  with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
John et al; 2016/0277994; See ¶0064, ¶0080, Table 1 along with Fig.4-5
Nakajima  et al; 2018/0115400; See ¶0029,¶0045, ¶0052 along with Fig.1-5.
IEEE: An Interference Robust Multi-Carrier Wake-up; Ruben de Francisco and Yan Zhang; 2011. See §I, §II,§III along with Fig. 1-6.
IEEE: An Architecture for Sender-based Addressing for Selective Sensor Network Wake-Up Receivers; Johannes Blobel, Janis Krasemann and Falko Dressler; 2016. See §I, §II, §III along with Fig. 1-6.
Yet, none of those references disclose limitations of independent claims as indicated above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467